Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 4/27/2022, for application 16/299,404 has been entered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 4/27/2022.




Examiner’s Amendment Authorization
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Ms. Myrna M. Schelling (Reg. No. 54,426) on June 2, 2022.  During the telephone conference, Ms. Schelling has agreed to amend claims 1, 16, 18, and 20 and to cancel claims 15, 19, and 21.

Claims
Replacing Claims 1, 16, 18, and 20 and canceling claims 15, 19, and 21 as following:
Claim 1:	 [AltContent: image](currently amended)	A computer-implemented method for providing configurable feature level controls for data, the method comprising:
providing a user interface for enabling a selection of a type of access to grant for each feature of a plurality of features of an application, the selection being on a feature-by-feature basis in a layered pattern and the selection being assigned to one or more selected roles, the plurality of features including only those features that are visible for all users for a particular space if access is limited to certain spaces, the particular space being a secure container; [[and]] 
in response to the selection of the type of access, automatically controlling the type of access to each of the features of the plurality of features, the automatic controlling, for a particular feature of the plurality of features, including:        
determining whether the user has access to the particular space and whether the particular feature has been selected as visible or hidden for the particular space; 
determining whether a user has any role of the one or more selected roles to which the particular feature of the plurality of features has been assigned;  
based on the determining whether a user has any role, for users having any of the one or more selected roles, permitting the type of access selected for the particular feature of the plurality of features assigned to the one or more selected roles; and
when the application implements a privileges model, the user is granted specific cluster and index privileges associated with a reserved role, which cannot be disabled using security driven feature control[[.]]; and
providing for registering at least some of the features of the plurality of features to declare actions permitted for full access, actions permitted for read-only access, and actions permitted for differing levels of access, wherein the particular feature is an application or plug-in.

Claim 15:	(cancelled)	 

Claim 16:	(currently amended)	The computer-implemented method of Claim [[15]] 1, wherein the automatically controlling the type of access to each of the feature of the plurality of features, is a function of the registering.

Claim 18:	(currently amended)	A system comprising:
a processor; and 
a memory communicatively coupled to the processor, the memory storing instructions executable by the processor to perform a method, the method comprising:
providing a user interface for enabling a selection of a type of access to grant for each feature of a plurality of features, the selection being on a feature-by-feature basis in a layered pattern and the selection being assigned to one or more selected roles, the plurality of features including only those features that are visible for a particular space if access is limited to certain spaces, the particular space being a secure container; and
	in response to the selection of the type of access, automatically controlling the type of access to each of the features of the plurality of features, the automatic controlling, for a particular feature of the plurality of features, including:
determining whether the user has access to the particular space and whether the particular feature has been selected as visible or hidden for the particular space;
determining whether a user has any role of the one or more selected roles to which the particular feature of the plurality of features has been assigned; and 
based on the determining whether a user has any role, for users having any of the selected one or more roles, permitting the type of access selected for the particular feature of the plurality of features assigned to the one or more selected roles, when [[the]] an application implements a privileges model, the user is granted specific cluster and index privileges associated with a reserved role which cannot be disabled using security driven feature control; and
providing for registering at least some of the features of the plurality of features to declare actions permitted for full access, actions permitted for read-only access, and actions permitted for differing levels of access, wherein the particular feature is an application or plug-in.

Claim 19:	(cancelled)	

Claim 20:	(currently amended)	The system of claim [[19]] 18, wherein the automatically controlling comprises creating a set of rules for configuring a distributed search engine environment so only a certain set of users is able to use certain applications in the distributed search engine environment.

Claim 21:	(cancelled)	

Examiner's Statement of reason for Allowance
Claims 1-13, 16-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and a system for providing configurable feature level controls for data. The data can be associated with data visualization and analysis in a distributed search engine environment. An example method comprises providing a user interface for enabling a selection of a type of access to grant for each feature of a plurality of features, the selection being on a feature-by-feature basis and the selection being assigned to selected roles; and in response to the selection of the type of access, automatically controlling the type of access to each of the features including determining whether a user has any role to which a particular feature has been assigned; and based on the determining, for users having any of the selected roles, permitting the type of access selected for the particular feature assigned to the selected roles. The types of access may comprise read-only, full, no access, or differing levels of access.
The closest prior art, as previously recited, Patel (US20170147790), Hanhirova (US20170346862), and Elasticsearch security privileges guide (“guide”), eslatic.co/guide/en/elasticsearch/reference/master/security-privileges.html, June 23 2017, 7 pages, are also generally directed to various aspects role based access management and workspaces.  However, none of Patel, Hanhirova, and Elasticsearch teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 18.  For example, none of the cited prior art teaches or suggest the steps of providing a user interface for enabling a selection of a type of access to grant for each feature of a plurality of features of an application, the selection being on a feature-by-feature basis in a layered pattern and the selection being assigned to one or more selected roles, the plurality of features including only those features that are visible for all users for a particular space if access is limited to certain spaces, the particular space being a secure container; based on the determining whether a user has any role, for users having any of the one or more selected roles, permitting the type of access selected for the particular feature of the plurality of features assigned to the one or more selected roles; and when the application implements a privileges model, the user is granted specific cluster and index privileges associated with a reserved role, which cannot be disabled using security driven feature control; and providing for registering at least some of the features of the plurality of features to declare actions permitted for full access, actions permitted for read-only access, and actions permitted for differing levels of access, wherein the particular feature is an application or plug-in.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439        



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439